355 U.S. 61 (1957)
LEE YOU FEE
v.
DULLES, SECRETARY OF STATE.
No. 58.
Supreme Court of United States.
Decided November 18, 1957.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT.
Jack Wasserman for petitioner.
Solicitor General Rankin, Acting Assistant Attorney General McLean, Beatrice Rosenberg and Robert G. Maysack for respondent.
PER CURIAM.
Upon consideration of the confession of error by the Solicitor General and of the entire record, the judgment of the United States Court of Appeals for the Seventh Circuit is reversed and the case is remanded to the District Court with directions to vacate its order dismissing the complaint.